PER CURIAM.
This is an appeal from a juvenile adjudication and disposition placing C.R. in a high risk residential program. Because the court, and the Florida Department of Juvenile Justice Pre-Disposition Report upon which the court relied, failed to make specific findings as to the reasons for adjudicating and committing C.R. to the Department of Juvenile Justice, we reverse and remand for a new hearing. See Y.J. v. State, 874 So.2d 688, 689 (Fla. 4th DCA *8362004) (“[FJailure to make specific findings before adjudication and commitment of a juvenile is reversible error.”). See also § 985.23, Fla. Stat. (2005).
Reversed and remanded.